Citation Nr: 0702410	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-12 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Dependency and Indemnity Compensation (DIC) benefits 
calculated in the amount of $25,872.00.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had honorable active service from April 1944 
until February 1946 and from September 1966 until March 1974; 
he died in 1995.  The appellant is the surviving spouse of 
the veteran.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The appellant initially challenged the validity of the debt.  
The RO provided an audit statement in April 2004 and 
explained the amount of $38,682.00 was correct.  In the 
appellant's Notice of Disagreement, she specifically 
indicated the appeal was based upon the denial of the request 
for a waiver.  Accordingly, the issue of the validity of the 
debt is not presently before the Board.


FINDING OF FACT

There is no indication of fraud, misrepresentation or bad 
faith on the part of the appellant in the creation of the 
overpayment.


CONCLUSION OF LAW

The requirements for consideration of equity and good 
conscience in a claim for a waiver of recovery of an 
overpayment of pension benefits calculated in the amount of 
$25,872.00 have been met. 38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. §§ 1.962, 1.965 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§§ 5103, 5103(A) and 38 C.F.R. § 3.159.  The duty to notify 
provides, among other things, that VA will make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VA is also required to assist a claimant in 
obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the notice and duty to assist 
provisions do not apply to claims involving a waiver of 
recovery of overpayments. See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  Accordingly, the Board finds that 
appellate review can proceed. 

The Merits of the Claim

The RO granted DIC benefits to the appellant in a September 
1995 rating decision.  In October 2003, the RO requested the 
appellant verify her marital status.  The appellant's reply 
was received by the RO in November 2003 and indicated she 
remarried in April 2001 and divorced in June 2003.  A 
February 2004 rating decision terminated the appellant's DIC 
benefits effective April 2001 due to the her remarriage.  The 
appellant applied for reinstatement of DIC benefits and 
indicated she was dependent upon these benefits.  The 
appellant also sought a waiver of the overpayment debt.  The 
appellant explained she did not report the second marriage to 
the VA as she had been told that at her age a remarriage 
would not affect her benefits.  

Under pertinent laws and regulations, there shall be no 
recovery of payments or overpayments (or any interest 
thereon) of any benefit under the laws administered by the VA 
whenever the VA determines that recovery would be against 
equity and good conscience. 38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.962. However, the recovery of any payment or the 
collection of any indebtedness (or any interest thereon), may 
not be waived if there exists in connection with the claim 
for such waiver, an indication of fraud, misrepresentation or 
bad faith on the part of the person or persons having an 
interest in obtaining a waiver of such recovery or the 
collection of such indebtedness (or any interest thereon). 
38 U.S.C.A. §  5302(c); 38 C.F.R. §§ 1.962(b), 1.965(b).

The RO denied the appellant's claim for a waiver of 
overpayment in an April 2004 decision based on a finding of 
bad faith.  As such, based on the RO's conclusion, there is a 
statutory and regulatory bar to the consideration of the 
appellant's waiver request. 38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.965(b).  The Board disagrees with the RO's finding of bad 
faith on the part of the appellant.

The term "bad faith" generally describes unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  A debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the Government. See 
Richards v. Brown, 9 Vet. App. 255 (1996); 38 C.F.R. 
§ 1.965(b)(2).  Mere negligence if failing to fulfill some 
duty or contractual obligation does not constitute "bad 
faith" as contemplated by 38 C.F.R. § 1.965(b)(2).  See 
Richards v. Brown, 9 Vet.App. 255, 257-258 (1996).

In the present case, the only occasion in which the appellant 
was asked to specify her marital status was in October 2003, 
approximately 8 years after the RO initially granted DIC 
benefits.  This October 2003 form clearly indicated that DIC 
benefits would be terminated upon remarriage.  Upon this 
request for information, the appellant provided information 
on the date of her marriage, the name of the spouse, and 
indicated that the marriage terminated in June 2003 by means 
of divorce.  The appellant's response was received by the RO 
in November 2003.  The providing of such detailed information 
in a timely manner indicates to the Board that there was no 
fraud, misrepresentation or bad faith on the part of the 
appellant in requesting DIC benefits.  Furthermore, the 
appellant alleged that she spoke with her service officer 
prior to her remarriage and inquired whether her remarriage 
would affect her DIC benefits.  The appellant explained she 
was informed that at her age a remarriage would not affect 
her benefits.  Although there is no documentation of the 
above conversation, given the lack of correspondence from the 
RO to the appellant, the fact that she timely replied to the 
request for information and the fact that the RO only became 
aware of the remarriage from the appellant's statements 
illustrates the appellant was not misrepresenting her status 
or trying to obtain an unfair advantage.  

In this case, the Board finds that there was no bad faith on 
the part of the appellant in the creation of the overpayment, 
although there may be some fault on the part of the appellant 
in the creation of the overpayment, specifically her failure 
to immediately notify the RO of the change in her marital 
status.  However, fault is not the equivalent of bad faith.  
Accordingly, the Board finds there was no bad faith on the 
part of the appellant in the creation of the overpayment.  

The Board's present finding is limited solely to the question 
of whether the appellant displayed bad faith in the creation 
of the indebtedness.  However, the finding of bad faith being 
presently effectively reversed by the Board, the RO must 
consider whether the appellant's overpayment can be waived on 
the basis of equity and good conscience, a matter not 
addressed by the RO.  

The Board emphasizes it presently expresses no opinion 
whatsoever as to the merits of such a determination by the 
RO.  As such, further development with respect to this matter 
is necessary and will be addressed in the REMAND portion of 
this decision.


ORDER

There is no indication of fraud, misrepresentation or bad 
faith on the part of the appellant in the creation of the 
overpayment of DIC benefits calculated in the amount of 
$25,872.00, and to this extent, the appeal is granted.
REMAND

Having found that there was no indication of fraud, 
misrepresentation or bad faith on the part of the appellant, 
the next step is to consider whether the waiver of recovery 
of the overpayment in question would be against equity and 
good conscience.  Although the RO briefly discussed the 
appellant's eligibility for a waiver assuming there were no 
finding of bad faith, the RO did not adequately discuss all 
of the criteria of equity and good faith described in 
38 C.F.R. § 1.965(a).  As such, further adjudication with 
respect to this matter is necessary.

A review of the record discloses the RO reinstated DIC 
benefits and as such, reduced the amount of the debt to 
$25,872.00.  However, a copy of the notification of the 
reinstatement of benefits is not associated with the claims 
file.  The RO should ensure a copy of this notification is 
associated with the claims file.

Accordingly, this case is REMANDED for the following actions:

1.  The appellant should be provided the 
opportunity to submit an updated 
Financial Status Report.

2.  The RO should ensure a copy of the 
letter advising the appellant of the 
reinstatement of DIC benefits is 
associated with the claims file.

3.  The RO should consider the 
appellant's request for a waiver of 
recovery of an overpayment under the 
equity and good conscience standard and 
the factors listed at 38 C.F.R. 
§ 1.965(a)(1)-(6).  If the benefit sought 
is not granted, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


